DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments with respect to rejected claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1,2,6,8,14,16,21,23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aghajanzadeh et al (US 2022/0116086).
Claims 1,8,16. 
Aghajanzadeh et al discloses a processor (110), a system including a processor and a memory (Fig.7A,7B) and/or non-transitory computer-readable computer- readable media (paragraph [0081]), comprising: 
one or more circuits (200) to adjust an amount of fifth-generation new radio (paragraph [0002] describes mmWave communication in 5G) to control information to be transmitted adjusted based, at least in part, on one or more transmission bandwidth constraints. (paragraph [0014] describes determining beamforming weight (read as “control information”) for a given bandwidth. 

Claims 2 and 23.
Aghajanzadeh et al discloses  that the amount of 5G-NR control information is an amount allocated to control plane data (beamforming weights).

Claims 6, 14,21. 
Aghajanzadeh et al discloses  the SG-NR control information includes beamforming weights of a MIMO station on a wireless network.  Paragraph [0073] describes LTE and NR, which uses MIMO or massive MIMO for transmission and reception. 

4.	Claim(s) 24,27,28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauvreau et al (WO2013/106740), submitted by applicant on June 10, 2022.
	Claim 24. 
Gauvreau et al discloses a network wherein a portion of one or more wireless signals allocated to control information is adjusted based, at least in part, on a burst of control data.  paragraph [0109] describes the bandwidth of the control channel information is reduced based on a determined signal interference (read as a burst of control data). 

Claim 27.
Gauvreau et al discloses the network is a Wi-Fi wireless network or LTE network.  Paragraph [0099] describes LTE, Wi-Fi, etc. 


Claim 28.
Gauvreau et al discloses an LTE network.  Paragraph [0099].  An LTE network includes at least one station with a MIMO antenna.

Allowable Subject Matter
5.	Claims 3-5,7,9-13,15,17-20,22,25,26,29,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632